                               Case 8:19-bk-08638-CPM      Doc 290-3           Filed 07/13/20   Page 1 of 3
Label Matrix for local noticing               Terrence G Banich                                 Ashley L.F. Barriere
113A-8                                        321 N. Clark Street                               Huber Thomas & Marcelle
Case 8:19-bk-08638-CPM                        Suite 1600                                        1100 Paydras Street, Suite 2200
Middle District of Florida                    Chicago, IL 60654-4614                            New Orleans, LA 70163-1123
Tampa
Thu Jul 9 09:26:35 EDT 2020
DNC Holdings, Inc.                            Vernon Decossas                                   George G Faia
3409 16th Street                              4200 George Bean Parkway Suite 2502               c/o Kevin P. McCoy
Metairie, LA 70002-3495                       Tampa, FL 33607-1487                              Carlton Fields, PA
                                                                                                4221 W. Boy Scout Blvd., Suite 1000
                                                                                                Tampa, FL 33607-5780

Gregory G. Faia                               Ryan K French                                     Michael Gardner
c/o Michael W. Magner                         Taylor, Porter, Brooks & Phillips, LLP            113 18th Street
Jones Walker                                  450 Laurel Street, 8th Floor                      Belleair Beach, FL 33786-3313
201 St. Charles Avenue, Ste. 5100             P. O. Box 2471
New Orleans, LA 70170-5101                    Baton Rouge, LA 70821-2471

Thomas E. Schafer, III                        Donald Simonton                                   Sigmund Solares
328 Lafayette Street                          Shumaker, Loop & Kendrick, LLP                    Shumaker, Loop & Kendrick, LLP
New Orleans, LA 70130-3244                    c/o Steven M. Berman, Esq.                        c/o Seth Traub
                                              101 E. Kennedy Boulevard                          101 E. Kennedy Blvd., Ste. 2800
                                              Suite 2800                                        Tampa, FL 33602-5153
                                              Tampa, FL 33602-5153
The Producers, Inc.                           Candide Finanz GmbH                               Deloitte AG
c/o Michael Gardner                           Alte Wollerauerstrasse 53                         General Guissan-Qual 38
113 18th Street                               CH-8832 Wollerau                                  Postfach 2232
Belleair Beach, FL 33786-3313                 Switzerland                                       CH-8022 Zurich
                                                                                                Switzerland

Deloitte Tax LLP                              Deloitte Tax LLP                                  Domain Apps, LLC
333 SE 2nd Avenue #3600                       701 Poydras Street #4200                          3409 16th Street
Miami, FL 33131-2205                          New Orleans, LA 70139-7760                        Metairie, LA 70002-3495



Donald Simonton -                             Faia Development Group, LLC                       Faia Investments LLC
Shumaker, Loop & Kendrick, LLP                c/o WJ Leblanc                                    3409 16th Street
c/o Steven M. Berman, Esq.                    485 Fairfield Ave.                                Metairie, LA 70002-3495
101 E. Kennedy Bouelvard                      Gretna, LA 70056-7033
Suite 2800
Tampa, FL 33602-5153
Faia and Associates, LLC                      Grant Thornton Consulting AG                      Gregory Faia
c/o David S. Daly, Esq.                       Im Tiergarten 7                                   c/o David S. Daly, Esq.
Frilot LLC                                    CH-8055 Zurich                                    Frilot LLC
1100 Poydras Street #3700                     Switzerland                                       1100 Poydras Street #3700
New Orleans, LA 70163-3600                                                                      New Orleans, LA 70163-3600

Hawthorne Waymouth & Carroll                  Hunt Telecommunications, Inc                      Keypath, LLC
509 W Morris Ave                              509 W Morris Ave                                  4200 George J Bean Pkwy #250
Hammond, LA 70403-4023                        Hammond, LA 70403-4023                            Tampa, FL 33607-1486



Maples & Calder                               Michael Gardner -                                 Scott P. Yount
PO Box 309, Ugland House                      c/o Herbert R. Donica                             Garrison Yount Forte & Mulcahy, LLC
Grand Cayman, KY1-1104                        238 East Davis Blvd.                              601 Bayshore Blvd., Ste. 800
Cayman Islands                                Suite 209                                         Tampa, FL 33606-2760
                                              Tampa, FL 33606-3756
                               Case 8:19-bk-08638-CPM             Doc 290-3        Filed 07/13/20         Page 2 of 3
Sigmund Solares                                      Sigmund Solares -                                    Verizon Wireless
c/o Stephen Huber, Esq                               c/o Steven M Berman, Esq.                            1095 Avenue of the Americas
1100 Poydras Street #2200                            Shumaker, Loop & Kendrick, LLP                       New York, NY 10036-6704
New Orleans, LA 70163-1123                           101 E. Kennedy Blvd., Suite 2800
                                                     Tampa, FL 33602-5153

Vernon Decossas                                      Larry S. Hyman +                                     Steven M Berman +
4200 George Bean Pkwy #2502                          PO Box 18625                                         Shumaker, Loop & Kendrick, LLP
Tampa, FL 33607-1487                                 Tampa, FL 33679-8625                                 101 E. Kennedy Blvd., Suite 2800
                                                                                                          Tampa, FL 33602-5153


Alberto F Gomez Jr. +                                Donald R Kirk +                                      Herbert R Donica +
Johnson Pope Bokor Ruppel & Burns, LLP               Carlton Fields, P.A.                                 Donica Law Firm P.A.
401 East Jackson Street, Suite 3100                  PO Box 3239                                          238 East Davis Boulevard, Suite 209
Tampa, FL 33602-5228                                 4221 W. Boy Scout Blvd., #1000 (33602)               Tampa, FL 33606-3756
                                                     Tampa, FL 33607-5743

United States Trustee - TPA7/13 +                    Robert F Elgidely +                                  Seth P. Traub +
Timberlake Annex, Suite 1200                         Fox Rothschild LLP                                   Shumaker Loop & Kendrick, LLP
501 E Polk Street                                    2 South Biscayne Boulevard, Suite 2750               101 East Kennedy Boulevard
Tampa, FL 33602-3949                                 Miami, FL 33131-1833                                 Suite 2800
                                                                                                          Tampa, FL 33602-5153

Scott P Yount +                                      Daniel R Fogarty +                                   Scott A Underwood +
Garrison Yount Forte & Mulcahy LLC                   Stichter, Riedel, Blain & Postler, P.A.              Underwood Murray, P.A.
423 S Hyde Park Avenue                               110 East Madison Street, Suite 200                   100 North Tampa St, Suite 2325
Tampa, FL 33606-2268                                 Tampa, FL 33602-4718                                 Tampa, FL 33602-5842


Kevin P McCoy +                                      Stephen M Huber +                                    Logan E Schonekas +
Carlton Fields Jorden Burt                           Huber Thomas & Marcelle                              Huber Thomas & Marcelle
4221 West Boy Scourt Boulevard                       1100 Poydras Street, Suite 2200                      1100 Paydras Street, Suite 2200
Suite 1000                                           New Orleans, LA 70163-1123                           New Orleans, LA 70163-1123
Tampa, FL 33607-5780

Jean-Paul Layrisson +                                Brian R Anderson +
Scandurro and Layrisson, LLC                         Fox Rothschild LLP
607 St. Charles Avenue                               300 North Greene Street, Suite 1400
New Orleans, LA 70130-3444                           Greensboro, NC 27401-2171




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ads Squared, LLC                                  (u)Domain Apps, LLC                                  (u)Faia & Associates, LLC




(u)Faia Development Group, LLC                       (u)Law Office of David I. Courcelle, LLC             (u)Catherine Peek McEwen
                                                                                                          Tampa
                            Case 8:19-bk-08638-CPM           Doc 290-3      Filed 07/13/20   Page 3 of 3
(u)Voodoo.com LLC                               (d)DNC Holdings, Inc. -                      (d)Domain Apps, LLC
                                                3409 16th Street                             3409 16th Street
                                                Metairie, LA 70002-3495                      Metairie, LA 70002-3495



(u)Note: Entries with a ’+’ at the end of the   End of Label Matrix
name have an email address on file in CMECF     Mailable recipients    49
-------------------------------------------     Bypassed recipients    10
Note: Entries with a ’-’ at the end of the      Total                  59
name have filed a claim in this case
